Citation Nr: 1207026	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-43 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 1956.  He died in September 1991.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDING OF FACT

Scleroderma did not onset in service and was not related to service, to include in-service exposure to radiation.   


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West; 38 C.F.R. § 3.312.

Service connection for disability based on radiation exposure can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each theory of entitlement is discussed below.  

Presumptive Service Connection - Radiation Provision

Medical records confirm that the Veteran's death was a result of scleroderma.  Under the provisions of 38 C.F.R. § 3.309, when a veteran is deemed a "radiation-exposed veteran," certain diseases will be service-connected if they become manifested within a particular time period.  Although the evidence indicates that the Veteran is a "radiation-exposed veteran," scleroderma is not one of the specifically enumerated diseases.  Thus, presumptive service connection is not available under 
38 C.F.R. § 3.309.  

Radiogenic Diseases

The second avenue of recovery is found under 38 C.F.R. § 3.311.  Under this provision, "radiogenic diseases" may be service connected, provided that: (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  Scleroderma is not a recognized radiogenic disease; thus, service connection is not available under 3.311.

Direct Service Connection 

In order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, scleroderma) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

There are no service records containing any complaint, symptom, or diagnosis of scleroderma; nor is there any evidence or argument to the effect that the scleroderma manifested within the year following service.  The Board notes that the appellant has not contended that the Veteran's scleroderma was incurred in service.  Rather, she contends that the scleroderma was the result of in-service radiation exposure, and she has submitted a statement from a private physician indicating his opinion that the Veteran's scleroderma was more likely than not due to radiation exposure.  See January 2003 Wells statement.  The physician, who indicated that he had reviewed medical records and researched scleroderma and radiation, noted that radiation can damage tissues directly or by secondary reactions.  He explained that, "then many years later, DNA changes may lead to chronic disease" which "may interfere with cell proliferation by decreasing the rate of mitosis and slowing DNA synthesis leading to hypoplasia, atrophy, and eventually fibrosis."  The physician noted that a journal reported a circumscribed scleroderma 14 years after radiotherapy for breast cancer.  The physician added that because of the similar vascular and surrounding tissue damage of scleroderma with CREST Syndrome and radiation exposure and the cited study, he believed it was more likely than not that the Veteran's radiation exposure caused scleroderma and death.  The appellant has also submitted Internet articles about scleroderma, whose alternate name is CREST Syndrome, which indicate that its cause is unknown and that its risk factors include occupational exposure to silica dust, benzene, and polyvinyl chloride.  

The record also includes an August 2006 report produced by the Defense Threat Reduction Agency (DTRA) and a January 2007 advisory opinion produced by the Chief Public Health and Environmental Hazard Officer (Chief).  In its report, the DTRA confirmed that the Veteran was a participant of Operation IVY in 1952.  Based on available military records and the Veteran and appellant's recollections and statements, to include reported histories of exposure to fallout and ingestion of radiated food, the DTRA estimated that the Veteran was exposed to a mean total external gamma dose of 0.019 rem with an upper bound gamma dose of 0.046 rem, a mean total external neutron dose and upper bound neutron dose of 0.0 rem, an internal committed alpha dose to the colon and upper bound committed alpha dose to the colon of 0.0 (<0.001 rem), and an internal committed beta plus gamma dose to the colon of 0.005 rem with an upper bound committed beta plus gamma dose to the colon of 0.035 rem.  The DTRA determined that the Veteran was not exposed to initial neutron and gamma radiation produced at the time of the IVY detonations since his ship was located more than seven nautical miles from the respective ground zeros.  

In his advisory opinion, the Chief reported that scleroderma was a disease of unknown etiology; that some environmental factors have been associated with the development of the disorder; that suspected triggers include viral infections, certain adhesive and coating materials, and organic solvents; and that no environmental agent had been shown to cause scleroderma.  The Chief indicated that radiation-caused damage to the immune system, connective tissue, or other body structure, other than neoplastic transformation, is an example of a deterministic effect.  He reported that the probability of causing harm in most healthy individuals at doses of less than 10 rem as a result of deterministic effects was close to zero, however; he explained that usually a threshold dose on the order of hundreds or thousands of rads had to be exceeded for a deterministic effect to result.  Thus, the Chief found it was unlikely the scleroderma could be attributed to in-service exposure to radiation.  
 
After review of the evidence, the Board finds the Veteran's scleroderma is not the result of in-service radiation exposure.  In this case, the evidence clearly indicates that there is no known cause of scleroderma.  There are known risk factors, however, including exposure to silica, which the record suggests the Veteran was exposed to as during his post-service occupation as a pottery worker for a plumbing company.  See generally articles.  The Board acknowledges that a private physician has opined that the Veteran's in-service radiation exposure caused the scleroderma.  The Board finds the physician's opinion lacks probative value, however.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Although the physician indicates that radiation can lead to tissue changes, he just makes a general assertion and fails to apply it to the Veteran; he never explains why he believes the tissue changes occurred in the Veteran.  Furthermore, review of the study relied upon by the physician indicates that the study involves localized scleroderma, which is distinct from systemic scleroderma and which is a known residual of radiation therapy.  The Veteran is not noted to have localized scleroderma; thus, the Board finds the study is not applicable and, as such, is not an appropriate basis for a probative opinion as to the etiology of systemic scleroderma.  In contrast, the Board finds the opinion provided by the Chief is highly probative as it is based on sound medical rationale, to include citations to studies which support the opinion.  

In this case, the competent and probative evidence does not suggest that in-service radiation exposure caused the Veteran's scleroderma and based on the absence of a known etiology for scleroderma and the length of time between the exposure to radiation and the development of scleroderma, the Board finds it would be speculative to attribute the Veteran's scleroderma to service, to include in-service radiation exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  As such, although sympathetic to the appellant's assertions, the Board finds the preponderance of the evidence is against the claim.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by letter dated in March 2003.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained a radiation estimate from the DTRA, obtained a highly probative opinion from a Chief Public Health and Environmental Hazard Officer as to the existence of a link between exposure to radiation and the cause of the Veteran's death, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the appellant contends that the radiation dose estimate is wrong.  The appellant has not cited any studies or evidence in support of this assertion, however, and the Board notes that the DTRA report indicates that all of the Veteran's (and appellant's) concerns and histories of exposure, to include exposure via ingestion of food, were taken into account when determining the estimate.  Thus, the Board finds the radiation dose estimate is adequate.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


